      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 1 of 32 PageID: 1



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 112
Trenton, NJ 08625-0112
Attorney for Defendant New Jersey Department of Corrections

By:   Nicholas Falcone
      Deputy Attorney General
      NJ Bar No. 264332018
      (609) 376-2964
      Nicholas.Falcone@law.njoag.gov


                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

                                       :
ALAMEEN ADAMS,
                                       : Civ. Action No.
                   Plaintiff,
             v.                        :
                                           NOTICE OF REMOVAL
NEW JERSEY DEPARTMENT OF               :
CORRECTIONS, ET AL.
                                       :
                   Defendants.
                                       :

      Defendant New Jersey Department of Corrections, by way and

through undersigned counsel, Gurbir S. Grewal, Attorney General of

New   Jersey,     by    Deputy   Attorney    General    Nicholas    Falcone,

appearing, files this Notice of Removal and in support thereof,

states:

      1.    Defendant has been named in an action now pending in the

New Jersey Superior Court, Law Division, Essex County, bearing




                                      1
    Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 2 of 32 PageID: 2



Docket No. ESX-L-2492-21, captioned, Alameen Adams v. New Jersey

Department of Corrections, et al.

     2.     The above-entitled action was commenced by filing a

Complaint on or about March 29, 2021.

     3.    The Complaint alleges violations of 42 U.S.C. § 1983 and

New Jersey law relating to an incident alleged to have occurred in

the course of Plaintiff’s confinement. A true and correct copy of

the Essex County Complaint is attached hereto as Exhibit A.

     6.     On May 13, 2021, Defendant Department of Corrections was

served with the complaint. A copy of the executed summons is

attached hereto as Exhibit B.

     7.     The   United    States    District      Court   has    original

jurisdiction over this action pursuant to 28 U.S.C. § 1331.

     5.     This action is removable to the District Court pursuant

to 28 U.S.C. §§ 1441(b), (c) and 1443.

     6.     This Notice of Removal is being filed within 30 days of

when Defendant became aware the matter was removable and copies of

all process, pleadings, orders on file in the New Jersey Superior

Court,    Law   Division,   Mercer   County   are    attached     hereto   in

accordance with 28 U.S.C. § 1446(a) and L. Civ. R. 5.2.




                                     2
    Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 3 of 32 PageID: 3



     WHEREFORE, Defendant respectfully requests that the action

now pending in the New Jersey Superior Court, Law Division - Essex

County, bearing Docket No. ESX-L-2492-21, captioned Alameen Adams

v. New Jersey Department of Corrections, et al., be removed to

this court.

                                  GURBIR S. GREWAL
                                  ATTORNEY GENERAL OF NEW JERSEY


                            By:   s/ Nicholas Falcone
                                  Nicholas Falcone
                                  Deputy Attorney General

Dated: June 14, 2021




                                    3
Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 4 of 32 PageID: 4




                        EXHIBIT A
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 1 of 24 Trans ID: LCV2021811610
       Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 5 of 32 PageID: 5




JAVERBAUM WURGAFT HICKS
KAHN WIKSTROM & SININS, P.C.
201 Washington Street
Newark, NJ 07102
Telephone: (973) 379-4200
Facsimile: (973) 379-7872
Web: www.lawjw.com
Attorney: Jeffrey T. Kampf, Esq.
Bar No. 033301988
Attorney for Plaintiff


ALAMEEN ADAMS,                                 SUPERIOR COURT OF NEW JERSEY
                                               LAW DIVISION: ESSEX COUNTY
           Plaintiff,

vs.                                            Docket No.:

WARREN ZALME, in his personal, individual,
and official capacity, CHRISTIAN
UNDERWOOD, in his personal, individual,
and official capacity, MARCUS O. HICKS,
ESQ., COMMISSIONER OF THE NEW
JERSEY STATE DEPARTMENT OF
CORRECTIONS, in his official and individual
capacities, PATRICK NOGAN,
ADMINISTRATOR OF NORTHERN
STATE PRISON, in his official and individual
capacities, NEW JERSEY DEPARTMENT OF
CORRECTIONS, NORTHERN STATE
PRISON AND/OR JOHN DOES I-VI
(fictitious persons)
                                                 COMPLAINT AND DEMAND
                                                 FOR TRIAL BY JURY
             Defendant.



       Plaintiff, ALAMEEN ADAMS, residing in New Jersey, complaining of the defendants

and say:

                                   PARTIES

           1. At all relevant times herein, Plaintiff, ALAMEEN ADAMS      (“ADAMS” or

 “Plaintiff”), was and is an inmate under the custodial care of the State of New Jersey,
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 2 of 24 Trans ID: LCV2021811610
       Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 6 of 32 PageID: 6




Department of Corrections, and at all times relevant hereto was incarcerated at defendant

NORTHERN STATE PRISON (hereinafter “NSP”), operated by the defendant NEW JERSEY

STATE DEPARTMENT OF CORRECTIONS (“DOC”) and located at 168 Frontage Road,

Newark, New Jersey.


      2.      At all times relevant hereto, Defendant NEW JERSEY DEPARTMENT OF

CORRECTIONS (“DOC”) is and was a Department of the State of New Jersey, which upon

information and belief, operates and maintains the prison and prison system of the State of New

Jersey, including but not limited to operating NORTHERN STATE PRISON.

      3.      Upon information and belief, defendant NORTHERN STATE PRISON (“NSP”)

is and was, at all relevant times, a prison run by the State of New Jersey and New Jersey

Department of Corrections and is located at 168 Frontage Road, Newark, New Jersey.

       4.     At   all   relevant   times   herein   defendant   CHRISTIAN      UNDERWOOD

(“UNDERWOOD”), sued in his personal, individual and official capacities, was a Corrections

Officer on duty at NSP on July 28, 2019, responsible for the custody and care of prisoners housed

at NSP, including plaintiff ADAMS .

       5.     At all relevant times herein defendant WARREN ZALME (“ZALME”), sued in

his personal, individual and official capacities, was a Corrections Officer on duty at NSP on July

28, 2019, responsible for the custody and care of prisoners housed at NSP, including plaintiff

ADAMS .

       6.     At all relevant times herein Defendant, MARCUS O. HICKS, ESQ. (“HICKS”),

sued in his official and individual capacities, was the Commissioner of the New Jersey State

Department of Corrections or Acting Commissioner with a place of business at Whittlesey Road,

Trenton, Mercer County, New Jersey 08625, acting under color of law and within the scope of his


                                                2
         ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 3 of 24 Trans ID: LCV2021811610
         Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 7 of 32 PageID: 7




employment, who was the chief supervisory official and executive of the DOC, with direct

responsibility for development, promulgation, and implementation of policies and procedures

relating to the custody and care of prisoners housed at all correctional facilities within the DOC,

including Northern State Prison (“NSP”); policies and procedures relating to the supervision,

hiring, firing, disciplining, training and oversight of corrections officers employed by NSP; and

ensuring that Corrections Officers adhere to all Attorney General Guidelines and laws, including

but not limited to the United States Constitution and the New Jersey State Constitution.

          7.   At all relevant times herein Defendant, PATRICK NOGAN (“NOGAN”), sued in

his official and individual capacities, was the Administrator of the NSP with a principal place of

business at 168 Frontage Road, Newark, New Jersey 07124, acting under color of law and within

the scope of his employment, who was responsible for operations as well as the custody and care

of inmates housed at NSP; the development, promulgation, and implementation of policies and

procedures relating to the custody and care of prisoners housed at NSP and the supervision,

hiring, firing, disciplining, training and oversight of corrections officers employed by NSP, in

particular having the duty to ensure that policies relating to the use of force and provision of

medical care were enforced.

         8.     Defendants JOHN DOES I-III, in their official and individual capacities are as

yet unidentified persons or corrections officers and/or supervisors acting in their official and

individual capacities involved in the oversight, management, monitoring, supervision and care

over ADAMS and/or who had personal involvement in the incident alleged in the complaint

and/or were tasked with ensuring that Corrections Officers abide by policy relating to the use of

force.


          9.    Defendants JOHN DOES IV-VI, in their official and individual capacities were


                                                3
        ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 4 of 24 Trans ID: LCV2021811610
        Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 8 of 32 PageID: 8




upon information and belief, at all times relevant hereto, agents and/or employees of the

NORTHERN STATE PRISON and/or NEW JERSEY DEPARTMENT OF CORRECTIONS

who were responsible for the supervising and training of officers and responsible for creating and

implementing policy and procedures for the NORTHERN STATE PRISON and/or NEW

JERSEY DEPARTMENT OF CORRECTIONS. Their identities are presently unknown to the

Plaintiff, but who are responsible for the causes of action pled throughout this complaint.

                NATURE OF THE ACTION AND FACTUAL ALLEGATIONS

         10.      On July 28, 2019, Plaintiff was incarcerated at the DOC’s facility at NSP.

         11.      On said date, while inside NSP, Defendants CHRISTIAN UNDERWOOD,

WARREN ZALME and/or JOHN DOES I -III (names being fictitious) committed an assault

and battery, unauthorized touching or other improper conduct upon Plaintiff.

        12.     ADAMS institutes this action for compensatory and punitive damages for the

violation of both state and federal constitutional rights and pendent state claims in the use of

excessive force by corrections officers at the Northern State Prison on July 28, 2019, force that

was arbitrary, capricious, brutal, and lacking in any justification or need to control or maintain

safety at the jail.

        13.       Plaintiff also seeks to recover damages for the DEFENDANTS’ deliberate

indifference to the constitutional rights of Plaintiff evidenced by their assault, battery, toleration

and acquiescence of the use of random, unjustified and excessive force and in their failure to

ensure that subordinates provided appropriate medical care to inmates as well as their failure to

properly hire, train, supervise and discipline corrections officers, many of whom have a history of

abusing prisoners, as documented in prior lawsuits and, on information and belief, Internal Affairs

investigations.



                                                  4
        ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 5 of 24 Trans ID: LCV2021811610
        Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 9 of 32 PageID: 9




        14.      The unlawful actions and conduct of the defendants evidenced a depraved and

deliberate indifference to the clearly established constitutional rights of ADAMS, protected and

secured by the provisions of the First, Fourth, Fifth, Eighth and Fourteenth Amendments to the

United States Constitution and under the laws of the United States, brought pursuant to the Civil

Rights Act, Title 42 of the United States Code, § 1983.

        15.     This action is also brought pursuant to the New Jersey Civil Rights Act, Title 10

of the New Jersey Statutes for violations under the New Jersey Constitution, Article 1, §1, as well

as state causes of action sounding in negligence, assault/battery, intentional infliction of

emotional distress and civil conspiracy.

        16.     As a direct and proximate result of the constitutional violations and negligence

ADAMS suffered severe injuries and emotional distress.

                                        FIRST COUNT
                                      (Assault and Battery)

         17.    Plaintiff repeats and realleges each and every allegation in the Complaint as if set

forth fully herein at length.

         18.    On the said date, defendants CHRISTIAN UNDERWOOD, WARREN ZALME

and/or JOHN DOES I -III (names being fictitious) committed an assault and battery, unauthorized

touching and/or other improper conduct upon Plaintiff.

        19.     As set forth in detail above, ADAMS was subjected to the use of excessive force,

unwanted touching, and/or other improper conduct that caused severe injuries.

        20.     The touching that was unlawful and without justification and constituted use of

excessive force and caused the foregoing injuries meets the definition of assault and battery under

New Jersey common law and the criminal code.

        21.     As a direct and proximate result of the assault and battery, ADAMS was caused to

                                                 5
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 6 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 10 of 32 PageID: 10




be placed in fear of physical harm and was subjected to physical harm.

       22.     The aforedescribed damages and injuries were caused solely and wholly by the

intentional and willful assault and battery by OFFICER UNDERWOOD, ZALME and JOHN

DOES I-III.

         23.    As a direct and proximate result of defendants’ assault and battery as

aforedescribed, ADAMS sustained serious, severe and permanent injuries, both physical and

psychological, as well as other damages.

       24.     By reason of the foregoing ADAMS has been damaged.


       WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against defendants

CHRISTIAN UNDERWOOD, in his official and individual capacities, WARREN ZALME,

in his official and individual capacities and JOHN DOES I-III, in their official and

individual capacities, (as yet unidentified persons or corrections officers acting in their

official and individual capacities involved in the oversight, management, monitoring,

supervision and care over ADAMS and/or who had personal involvement in the incident

alleged in the complaint), jointly and severally, for compensatory and punitive damages,

interest, attorneys’ fees and costs of suit.



                                        SECOND COUNT
                          (N.J.S.A. 10:6-2:New Jersey Civil Rights Act)

       25.     Plaintiff repeats and realleges each and every paragraph contained in this

Complaint and incorporates same as if set forth fully herein at length.

       26.     ADAMS has a state substantive due process liberty interest under the New Jersey

State Constitution Article 1, §1 to be free from egregiously abusive physical conduct by law

enforcement officers.

                                                 6
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 7 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 11 of 32 PageID: 11




       27.     ADAMS had a right under the New Jersey State Constitution Article 1, §1 to be

free from unreasonable seizures.

       28.     Defendants’ actions were taken under color of state law.

       29.     Defendants, to the same extent and pursuant to the same facts as set forth in the

previous Counts and Allegations contained herein, individually and through their agents, servants

and employees, and by their deliberate indifference to the civil rights of ADAMS as previously

detailed, deprived ADAMS of his rights, privileges and immunities secured under Article I, ¶1

and ¶12 of the New Jersey State Constitution and under N.J.S.A. 10:6-2, the New Jersey Civil

Rights Act (the “NJCRA”).

       30.     Defendants acted pursuant to official or unofficial policy and/or custom to deprive

ADAMS of his constitutional rights under Defendants’ actions were willful, deliberate and

malicious.

       31.     The aforesaid action and/or inaction constituted deliberate indifference to the harm

suffered by Plaintiff and was performed without legitimate relationship to security or safety of

inmates or employees and not necessary to enforce jail safety or order in the jail.

       32.     Such conduct was of such an egregious nature as to shock the conscience.

       33.     By reason of the foregoing, Defendants violated the civil rights of ADAMS.

       34.     As a direct and proximate result of Defendants’ constitutional violations as

aforedescribed, ADAMS sustained serious, severe and permanent injuries, both physical and

psychological, as well as other damages.

       35.     By reason of the foregoing ADAMS has been damaged.

       WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against defendants

MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY STATE



                                                  7
          ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 8 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 12 of 32 PageID: 12




DEPARTMENT OF CORRECTIONS, in his official and individual capacities, PATRICK

NOGAN, in his official and individual capacities, CHRISTIAN UNDERWOOD, in his

official and individual capacities,       WARREN ZALME, in his official and individual

capacities and JOHN DOES I-VI, in their official and individual capacities,                    (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over ADAMS

and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees and costs of suit.


                                         THIRD COUNT
                    (Violation of NJ Civil Rights Act 10:6-1 et seq, Article 1,
                     par. 12 and Art. 1, Paragraph I of the NJ Constitution)

          36.   Plaintiff repeats each and every allegation heretofore states as if set forth at length

herein.

          37.   At all times relevant hereto, the conduct of Defendants as aforesaid were in

violation of N.J.S.A. 10:6-1 et seq. and in the alternative in violation of the New Jersey State

Constitution, for violation of the right to be free from cruel and unusual punishment as guaranteed

by the Article I, Paragraph 12 of the New Jersey State Constitution and due process as guaranteed

by the Article I, Paragraph 1 of the New Jersey State Constitution.

          38.   Defendants acted under color of state law in directly participating in and /or

ordering and/or supervising the aforesaid conduct in violation of plaintiffs’ constitutions rights.

HICKS, NOGAN and/or JOHN DOES IV-VI (names being fictitious), implicitly or explicitly

adopted and implemented careless and reckless policies,

          39.   The aforesaid action and/or inaction constituted deliberate indifference to the harm

suffered by plaintiff and performed without legitimate relationship to security or safety of inmates

                                                   8
          ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 9 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 13 of 32 PageID: 13




or employees and not necessary to enforce jail safety or order in the jail.

          40.   Such conduct was of such an egregious nature as to shock the conscience.

          41.   Such conduct violated plaintiff’s well established right to be free of cruel and

unusual punishment as guaranteed by Article I, Paragraph 12 of the New Jersey State Constitution

and due process guaranteed by Article I, Paragraph 1 of the New Jersey State Constitutions.

          42.   As a direct and proximate result of said conduct, Plaintiff suffered general and

specific damages as alleged in this Complaint and is entitled to relief.

                WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against

defendants      MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY

STATE DEPARTMENT OF CORRECTIONS, in his official and individual capacities,

PATRICK NOGAN, in his official and individual capacities, CHRISTIAN UNDERWOOD,

in his official and individual capacities, WARREN ZALME, in his official and individual

capacities and JOHN DOES I-VI, in their official and individual capacities,                    (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over ADAMS

and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees and costs of suit.


                                       FOURTH COUNT
                         (Violation of NJ Civil Rights Act 10:6-1 et seq,
                         and Art. 1, Paragraph I of the NJ Constitution)



          43.   Plaintiff repeats each and every allegation heretofore states as if set forth at length

herein.

          44.   Plaintiff has a state substantive due process liberty interest under the New Jersey

                                                   9
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 10 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 14 of 32 PageID: 14




State Constitution Article I Sec. 1 to be free from egregiously abusive physical conduct by law

enforcement officers.

       45.     Plaintiff had a right under the New Jersey State Constitution Article I, sec. 1 to be

free from unreasonable seizure.

       46.     Defendants’ actions were taken under color of state law.

       47.     Defendants, to the same extent and pursuant to the same facts as set forth in the

previous counts and allegations heretofore, individually and through their agents, servants and

employees, and by their deliberate indifference to the civil rights of Plaintiff as previously

detailed, deprived plaintiff of his rights, privileges and immunities secured under Article 1 sec 1

of the New Jersey State Constitution and under N.J.S.A. 10:6-2, the New Jersey Civil Rights Act.

       48.     Defendants acted pursuant to official and unofficial policy and/or custom to

deprive Plaintiff of his constitutional rights under Defendants actions were willful, deliberate and

malicious.

       49.     By reason of the foregoing, defendants violated the civil rights of Plaintiff.

       50.     As a direct and proximate result of the violation of his civil rights guaranteed

under N.J.S.A. 10:6-2, Plaintiff suffered general and specific damages as alleged in this

Complaint.

       51.     The civil rights violations were committed by Defendants with actual malice

and/or wanton and willful disregard of persons who foreseeably might be harmed by Defendants’

actions.

       52.     Plaintiff seeks punitive damages pursuant to N.J.S.A. 2A:15-5.10 et seq.

       WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against defendants

MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY STATE



                                                 10
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 11 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 15 of 32 PageID: 15




DEPARTMENT OF CORRECTIONS, in his official and individual capacities, PATRICK

NOGAN, in his official and individual capacities, CHRISTIAN UNDERWOOD, in his

official and individual capacities,      WARREN ZALME, in his official and individual

capacities and JOHN DOES I-VI, in their official and individual capacities,                 (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over ADAMS

and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees and costs of suit.



                                        FIFTH COUNT
                             (42 U.S.C. § 1983 - individual liability)

      53.      Plaintiff repeats and realleges each and every paragraph contained in the

Complaint and incorporates same as if set forth fully herein at length.

       54.     ADAMS had a right under the Fourth Amendment of the United States

Constitution to be free from and protected from the use of excessive force.

       55.     ADAMS had a liberty interest in bodily integrity protected by the Due Process

Clauses both substantive and procedural of the Fifth and Fourteenth Amendments of the United

States Constitution.

       56.     The aforementioned rights under the First, Fourth, Fifth, Eighth and Fourteenth

Amendments of the United States Constitution were each clearly established as of July 28, 2019.

       57.     At all relevant times defendant UNDERWOOD, ZALME and JOHN DOES I-

III were acting under color of law under their authority as state corrections officers and/or under

the state and federal constitutions, laws, charters, ordinances, rules, regulations, customs, usages

and practices of the State of New Jersey and its agency the DOC.

                                                 11
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 12 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 16 of 32 PageID: 16




        58.     These defendants defendant UNDERWOOD, ZALME and JOHN DOES I-III

had a duty under the state and federal constitution to ensure the safety and welfare of the inmates

under their custodial care and provide them with an environment that maintained their right to be

free of harm; this included the duty to protect the safety of any inmate and intervene to prevent

harm where necessary.

        59.    Defendants UNDERWOOD, ZALME and JOHN DOES I-III, negligently,

intentionally, purposefully, wanton and willfully and/or with actual improper motive and malice

assaulted, struck, restrained and/or threatened bodily harm to Plaintiff.


        60.    Defendants UNDERWOOD, ZALME and JOHN DOES I-III negligently,

intentionally, purposefully, wanton and willfully and/or with actual improper motive and malice

assaulted, struck, restrained and/or threatened bodily harm to Plaintiff.

        61. In violating Plaintiff’s rights as set forth above and throughout, and other rights to be

proven at trial, said defendants acted under color of state law and federal law and falsely arrested,

imprisoned and/or assaulted Plaintiff in violation of Plaintiff’s Fourth, Fifth and Fourteenth

Amendments of the United States Constitution.

        62. As a direct and proximate result of the violation of constitutional rights as

aforedescribed by defendants UNDERWOOD, ZALME and JOHN DOES I-III,                          plaintiff

ALAMEEN ADAMS has sustained serious, severe, and permanent personal and psychological

injuries.

        WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against defendants

MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY STATE

DEPARTMENT OF CORRECTIONS, in his official and individual capacities, PATRICK

NOGAN, in his official and individual capacities, CHRISTIAN UNDERWOOD, in his


                                                 12
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 13 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 17 of 32 PageID: 17




official and individual capacities,      WARREN ZALME, in his official and individual

capacities and JOHN DOES I-VI, in their official and individual capacities,                 (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over ADAMS

and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees and costs of suit.

                                        SIXTH COUNT
                             (42 U.S.C. § 1983 - individual liability)

      63.      Plaintiff repeats and realleges each and every paragraph contained in the

Complaint and incorporates same as if set forth fully herein at length.

       64.     ADAMS had a right under the Fourth Amendment of the United States

Constitution to be free from and protected from the use of excessive force.

       65.     ADAMS had a liberty interest in bodily integrity protected by the Due Process

Clauses both substantive and procedural of the Fifth and Fourteenth Amendments of the United

States Constitution.

       66.     The aforementioned rights under the First, Fourth, Fifth, Eighth and Fourteenth

Amendments of the United States Constitution were each clearly established as of July 28, 2019.

       67.     At all relevant times herein defendants HICKS, NOGAN, and JOHN DOES IV-

VI, their employees, agents and representatives were acting under color of law under the state and

federal constitutions, laws, charters, ordinances, rules, regulations, customs, usages and practices

of the State of New Jersey and its agency the DOC.

       68.     These three HICKS, NOGAN, and JOHN DOES IV-VI, knew, should have

known, and were on notice of an unofficial policy, practice or custom which permitted the

unimpeded, undisciplined and unremediated use of random excessive force and condoned,

                                                 13
      ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 14 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 18 of 32 PageID: 18




tolerated or acquiesced to such misconduct.


       69.     Defendants HICKS, NOGAN and JOHN DOES IV-VI had a duty under the state

and federal constitution to ensure the safety and welfare of the inmates under their custodial care

and provide them with an environment that maintained their right to be free of harm; this included

the duty to protect the safety of any inmate and intervene to prevent harm where necessary.

       70.     Defendants HICKS, NOGAN and JOHN DOES IV-VI, despite knowledge and

notice of the use of excessive force and/or prison abuse have failed and refused to remediate these

problems despite clear knowledge that the failure to do so would be and has been substantially

certain to lead to severe harm to the inmates under their care, custody and control, including

plaintiff ADAMS.

       71.     Defendants HICKS, NOGAN and JOHN DOES IV-VI permitted, allowed,

maintained and ratified a practice, custom and/or policy of failing to train, discipline and

supervise corrections officers, including defendants UNDERWOOD, ZALME and JOHN

DOES I-III on the use of force, excessive and unjustified force and the circumstances requiring

the need for immediate medical attention necessary to protect the safety and welfare of the prison

population, including plaintiff ADAMS.


       72.     Defendants HICKS, NOGAN and JOHN DOES IV-VI failed to implement and

enforce policies, procedures and protocols necessary to properly train and supervise their

subordinates, including defendants UNDERWOOD, ZALME and JOHN DOES I-III in the use

of force, and to make sure that such policies, procedures and protocols would be effective in

avoiding misconduct, and to ferret out misconduct.




                                                14
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 15 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 19 of 32 PageID: 19




       73.     At all relevant times herein Defendants HICKS, NOGAN and/or JOHN DOES

IV-VI were responsible for the conduct and oversight of corrections officers, including

defendants UNDERWOOD, ZALME and/or JOHN DOES 1-III.

       74.     Defendants HICKS, NOGAN and/or JOHN DOES IV-VI acted with deliberate

and conscious indifference to plaintiffs’ constitutional rights which violations arose out of a

pattern, custom, policy or practice of said defendants in allowing and permitting the use of

random, unjustified and excessive force and/or in violating the Attorney General’s own guidelines

pertaining to the use of force as well as internal DOC and NSP guidelines and protocol relating to

the use of force, knowing with substantial certainty that such conduct would lead to harm and

injuries to inmates, including plaintiff ADAMS herein.

       75.     Defendants HICKS, NOGAN and/or JOHN DOES IV-VI acted with deliberate

and conscious indifference to plaintiffs’ constitutional rights which violations arose out of a

pattern, custom, policy or practice of said defendants in the failing to enact, enforce or implement

policies and procedures on the use of force and the provision of medical attention, which failure

would be known by these defendants to be substantially certain to lead to harm and injury to

inmates, including plaintiff ADAMS herein.

       76.     The direct actions of defendants HICKS, NOGAN and/or JOHN DOES IV-VI in

failing to train, supervise, monitor and discipline corrections officers using excessive force and

failing to provide medical attention, as well as the failure to enact, propound and/or enforce

necessary policy to avoid harm was deliberately indifferent to the constitutional rights of plaintiff

ADAMS, and deprived him of his constitutional due process rights, rights to be free of unlawful

seizure, rights of free speech and rights to bodily integrity under the First, Fourth, Fifth, Eighth




                                                 15
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 16 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 20 of 32 PageID: 20




and Fourteenth Amendments to the United States Constitution to be vindicated under 42 U.S.C.

§1983.

         77.   Each of these defendants individually knew that beating plaintiff unprovoked

without any need to control the prison population or stop violence is a clearly established

violation of the Fourth and Fourteenth Amendments.

         78.   As a direct and proximate result of the violation of constitutional rights as

aforedescribed by defendants HICKS, NOGAN, UNDERWOOD, ZALME and JOHN DOES

I-VI, plaintiff ALAMEEN ADAMS has sustained serious, severe, and permanent personal and

psychological injuries.

         WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against defendants

MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY STATE

DEPARTMENT OF CORRECTIONS, in his official and individual capacities, PATRICK

NOGAN, in his official and individual capacities, CHRISTIAN UNDERWOOD, in his

official and individual capacities,      WARREN ZALME, in his official and individual

capacities and JOHN DOES I-VI, in their official and individual capacities,                 (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over ADAMS

and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees and costs of suit.

                                      SEVENTH COUNT
                              (42 U.S.C. §1983 for Failure to Intervene)

         79.   Plaintiff repeats and realleges each and every paragraph contained in this

Complaint and incorporates same as if set forth fully herein at length.

         80.   The actions of defendants UNDERWOOD, ZALME and/or JOHN DOES I-III

                                                 16
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 17 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 21 of 32 PageID: 21




were taken under color of state law.

        81.     These defendants had a legal duty to protect ADAMS from harm.

        82.     These defendants failed to intervene, summon help or take other precautionary

measures to prevent and/or stop any other Defendant from causing harm to ADAMS.

        83.     These defendants had the opportunity to intervene while ADAMS was being

beaten as they were all present during the beating and assault and participated in it.

        84.     These defendants intentionally elected not to intervene.

        85.     Defendants UNDERWOOD, ZALME and/or JOHN DOES I-III violated

ADAMS’S rights under the Fourth, Eighth and Fourteenth Amendments of the United States

Constitution.

        86.     As a direct and proximate result of Defendants’ constitutional violations as

aforedescribed, ADAMS sustained serious, severe and permanent injuries, both physical and

psychological, as well as other damages.

        87.     By reason of the foregoing ADAMS has been damaged.

       WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against defendants

MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY STATE

DEPARTMENT OF CORRECTIONS, in his official and individual capacities, PATRICK

NOGAN, in his official and individual capacities, CHRISTIAN UNDERWOOD, in his

official and individual capacities,        WARREN ZALME, in his official and individual

capacities and JOHN DOES I-VI, in their official and individual capacities,              (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over ADAMS




                                                 17
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 18 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 22 of 32 PageID: 22




and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees and costs of suit.


                                         EIGHTH COUNT
                                           (Negligence)

       88.     Plaintiff repeats and realleges each and every allegation contained in this

Complaint as if set forth fully herein at length.

       89.     At all relevant times herein Defendants were under a duty to act reasonably in the

performance of their duties as administrators, wardens, supervisors, and corrections officers in the

control, maintenance, operation, handling and management of the jail and correctional facilities

and in properly supervising and monitoring ADAMS, in following and promulgating appropriate

policies and procedures with respect to excessive force to avoid and prevent physical and

psychological harm to prisoners from occurring, and in providing proper training to those with the

responsibility for the care and management of those under custodial or hospital care.

       90.     All Defendants were under a duty to take proper action to avoid abuse and the use

of excessive force.

       91.     In particular, the HICKS, NOGAN, and/or JOHN DOES IV-VI had a duty of

reasonable care in the hiring, training, supervision and oversight of its corrections officers and to

ensure that their subordinates did not harm inmates, including plaintiff ADAMS as well as in

their promulgation and enforcement of policies designed to ensure inmate safety.

       92.     In particular, defendants UNDERWOOD, ZALME and/or JOHN DOES I-III

had a duty of reasonable care in the handling and oversight of inmates, to ensure their safety and

that they remain free from harm and protected from harm, including plaintiff ADAMS.




                                                    18
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 19 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 23 of 32 PageID: 23




       93.     All Defendants, having undertaken a duty to house and care for inmates, were

obligated to have performed their duties reasonably and so as to not cause any physical or

psychological harm to inmates, including ADAMS.

       94.     The defendants HICKS, NOGAN and/or JOHN DOES IV-VI were each

negligent and careless in their failure to properly hire, retain, train, discipline and supervise

correctional officers, staff, employees, agents, and servants with respect to the use of force, and in

their failure to properly implement, enact, enforce, follow and maintain proper protocol, policy,

procedures, rules and guidelines; in their failure to intervene to prevent the use of excessive force

to ADAMS and other abuses as described in this complaint, in their failure to prevent the harm,

in their failure to manage and operate their facilities in a reasonable manner so as to prevent the

subject incident, and were negligent and careless in the performance of their duties, to which no

immunity applies.

       95.     Defendants OFFICER UNDERWOOD, ZALME and JOHN DOES I-III were

each negligent and careless in failing to follow policies and procedures, in their use of force, and

were negligent and careless in the performance of their ministerial duties, to which no immunity

applies.

       96.     The actions of Defendants did not involve the exercise of professional judgment or

discretion and/or for safety of the prison, inmates or officers.

       97.     The personal injuries and damages suffered by ADAMS were caused solely as a

result of the negligence and carelessness of Defendants, individually and collectively.

       98.     As a direct and proximate result of Defendants’ negligence as aforedescribed,

ADAMS sustained serious, severe and permanent injuries, both physical and psychological, as

well as other damages.



                                                  19
       ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 20 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 24 of 32 PageID: 24




       99.     By reason of the foregoing ADAMS has been damaged.

       100.    All conditions precedent to filing suit under Title 59 have been met, including

medical expense limits, objective permanent injury and the filing of notices of claims.


       WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against defendants

MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY STATE

DEPARTMENT OF CORRECTIONS, in his official and individual capacities, PATRICK

NOGAN, in his official and individual capacities, CHRISTIAN UNDERWOOD, in his

official and individual capacities,        WARREN ZALME, in his official and individual

capacities and JOHN DOES I-VI, in their official and individual capacities,                 (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over ADAMS

and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees and costs of suit.


                                             NINTH COUNT
                               (Intentional Infliction of Emotional Distress)

        101.    Plaintiff repeats and realleges each and every allegation contained in this

Complaint as if set forth fully herein at length.

        102. Each individual defendant, whose individual actions are detailed in this complaint,

engaged in actions intended to inflict severe emotional trauma upon ADAMS, and did so.

        103. The emotional distress was severe and outrageous.

        104. The emotional distress was of such character that no reasonable person could be

expected to endure it.




                                                    20
         ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 21 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 25 of 32 PageID: 25




          105. In particular, ADAMS has required mental health services and his psychological

condition has been severely exacerbated by the emotional distress inflicted upon him by way of

the beating, retaliation, failure to provide medical attention and the continued cover up and refusal

to identify the persons involved in the events alleged in this Complaint, as well as the results of

the SID investigation.

          106. By reason of the aforesaid intentional emotional distress, ADAMS was caused to

suffer pain, suffering, humiliation, embarrassment and anguish, as well as aggravation of his pre-

existing psychiatric problems, all to his damage.

          107. By reason of the foregoing ADAMS has been damaged.

         WHEREFORE, Plaintiff ALAMEEN ADAMS demands judgment against defendants

MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY STATE

DEPARTMENT OF CORRECTIONS, in his official and individual capacities, PATRICK

NOGAN, in his official and individual capacities, CHRISTIAN UNDERWOOD, in his

official and individual capacities,      WARREN ZALME, in his official and individual

capacities and JOHN DOES I-VI, in their official and individual capacities,                  (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over ADAMS

and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees and costs of suit.


                                                      JAVERBAUM WURGAFT HICKS
                                                      KAHN WIKSTROM & SININS
                                                      Attorneys for Plaintiff


Dated:       3/20/21                          By:_________________________________
                                                Jeffrey T. Kampf


                                                 21
         ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 22 of 24 Trans ID: LCV2021811610
     Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 26 of 32 PageID: 26




                           DEMAND FOR A “LITIGATION HOLD”
         Plaintiff, ALAMEEN ADAMS, demands that each and every Defendant protect and
   preserve any and all documents and electronic files, including emails and text messages, that
   refer or relate to ALAMEEN ADAMS; any and all training materials created or used by NSP
   between 2013 and the present; the correction manual in effect during the times set forth in
   this Complaint; all files that refer or relate to Defendants’ investigation into any incidents or
   changes pertaining to ALAMEEN ADAMS; all internal affairs and/or investigation files that
   refer or relate to any incidents involving Plaintiff or any The Defendants; and any and all
   other matters at issue in this litigation. If there is any policy or procedure to automatically
   destroy documents or electronic files, including emails, after a specified time period to
   immediately suspend said policy and procedure until the conclusion of this case.

                                             JAVERBAUM WURGAFT HICKS
                                             KAHN WIKSTROM & SININS
                                             Attorneys for Plaintiff


Dated:      3/20/21          By:_________________________________
                                            Jeffrey T. Kampf

                 DEMAND TO IDENTIFY ALL “JOHN DOE” DEFENDANTS


         Plaintiff, ALAMEEN ADAMS demands that, within 15 days of service of this complaint
   that Defendants provide the full name and address of (i) all “John Doe” officers involved in
   any of the event(s) or incident(s) and wrongdoing alleged in the complaint, including the
   administrator in charge of the Northern State Prison during the subject period, so that service
   can be effectuated.

                                             JAVERBAUM WURGAFT HICKS
                                             KAHN WIKSTROM & SININS
                                             Attorneys for Plaintiff


Dated:     3/20/21                   By:_________________________________
                                              Jeffrey T. Kampf




                                                22
         ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 23 of 24 Trans ID: LCV2021811610
     Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 27 of 32 PageID: 27




                                    DEMAND FOR JURY TRIAL


         Plaintiff demands a trial by jury of all issues so triable.


                                                 JAVERBAUM WURGAFT HICKS
                                                 KAHN WIKSTROM & SININS
                                                 Attorneys for Plaintiff


Dated:      3/20/21              By:_________________________________
                                                Jeffrey T. Kampf

                              DESIGNATION OF TRIAL COUNSEL


JEFFREY T. KAMPF, ESQ. is hereby designated as trial counsel on behalf of the Plaintiff.

                                                 JAVERBAUM WURGAFT HICKS
                                                 KAHN WIKSTROM & SININS
                                                 Attorneys for Plaintiff


Dated:     3/20/21               By:_________________________________
                                                Jeffrey T. Kampf




                                                    23
         ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 24 of 24 Trans ID: LCV2021811610
      Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 28 of 32 PageID: 28




                                        CERTIFICATION

         Pursuant to the requirements of Rule 4:5-1 (NOTICE OF OTHER ACTIONS), I, the

undersigned, do hereby certify to the best of my knowledge, information and belief, that except as

hereinafter indicated, the subject matter of the controversy referred to in the within pleading is not

the subject of any other Cause of Action, pending in any other Court, or of a pending Arbitration

Proceeding, nor is any other Cause of Action or Arbitration Proceeding contemplated;

1. OTHER ACTIONS PENDING............................. YES ☐ NO ☒
 A. If YES - Parties to other Pending Actions.
 B. In my opinion, the following parties should be joined in the within pending Cause of Action.
2. OTHER ACTIONS CONTEMPLATED?........................ YES ☐ NO ☒
 A. If YES - Parties contemplated to be joined, in other Causes of Action.
3. ARBITRATION PROCEEDINGS PENDING?................... YES ☐ NO ☒
 A. If YES - Parties to Arbitration Proceedings.
 B.      In my opinion, the following parties should be joined in the pending Arbitration
 Proceedings.
4. OTHER ARBITRATION PROCEEDINGS CONTEMPLATED?........ YES ☐ NO ☒
 A. If YES - Parties contemplated to be joined to Arbitration Proceedings.


         In the event that during the pendency of the within Cause of Action, I shall become aware

of any change as to any facts stated herein, I shall file an amended certification and serve a copy

thereof on all other parties (or their attorneys) who have appeared in said Cause of Action.



                                              JAVERBAUM WURGAFT HICKS
                                              KAHN WIKSTROM & SININS
                                              Attorneys for Plaintiff


Dated:      3/20/21            By:_________________________________
                                              Jeffrey T. Kampf


                                                 24
          ESX-L-002492-21 03/29/2021 9:48:37 AM Pg 1 of 1 Trans ID: LCV2021811610
        Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 29 of 32 PageID: 29




                        Civil Case Information Statement
Case Details: ESSEX | Civil Part Docket# L-002492-21

Case Caption: ADAMS ALAMEEN VS ZALME WARREN                      Case Type: CIVIL RIGHTS
Case Initiation Date: 03/29/2021                                 Document Type: Complaint with Jury Demand
Attorney Name: JEFFREY TODD KAMPF                                Jury Demand: YES - 6 JURORS
Firm Name: JAVERBAUM WURGAFT HICKS KAHN                          Is this a professional malpractice case? NO
WIKSTROM & SININS                                                Related cases pending: NO
Address: 201 WASHINGTON ST                                       If yes, list docket numbers:
NEWARK NJ 07102                                                  Do you anticipate adding any parties (arising out of same
Phone: 9736427005                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Adams, Alameen
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Alameen Adams? NO

(if known): None



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

03/29/2021                                                                                      /s/ JEFFREY TODD KAMPF
Dated                                                                                                            Signed
Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 30 of 32 PageID: 30




                         EXHIBIT B
Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 31 of 32 PageID: 31
Case 3:21-cv-12482 Document 1 Filed 06/14/21 Page 32 of 32 PageID: 32
